Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No.US10958807. Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reasons.

The conflicting claims are not identical because patent claims 1-9 and 11-20 requires the additional steps, not required by claims 1-9 and 11-20 of the current application. i.e claims 1-9 and 11-20 of the application are broader in scope than the allowed patent claims 1-9 and 11-20.  However, the conflicting claims are not patentably distinct from each other because:
Patent claims 1-9 and 11-20 and current application claims 1-9 and 11-20 recite common subject matter;
Whereby claims 1-9 and 11-20 of the current application, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claims 1-9 and 11-20 of the patent, and
Whereby the elements of claims 1-9 and 11-20 of the current application are fully anticipated by patent claims 1-9 and 11-20, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the histogram" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 8, therefore it is rejected.

Claim 19 recites the limitation "the histogram" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends from claim 19, therefore it is rejected.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites “the baseline characteristics” in line 1. Claim 9 depends from claims 8, 6 and 1. Claim 6 recites at line 2 “baseline characteristics”. It is unclear as to which of the above recitals of “baseline characteristics” i.e in claims 1 and 6, the recital of “the baseline characteristics” recited in claim 9 refers to?. Amendment/clarification are required.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 20 recites “the baseline characteristics” in line 3. Claim 20 depends from claim 19,17 and 12. Claim 17 recites at lines 3-4 “baseline characteristics”. It is unclear as to which of the above recitals of “baseline characteristics” i.e in claims 17 and 12, the recital of “the baseline characteristics” recited in claim 20 refers to?. Amendment/clarification are required.


NOTE1: 
“for each image area within the set of image areas, establishing a plurality of subareas, each subarea comprising nxm pixels, where n and m are both positive integers, each of the nxm pixels including a value;” as claimed in claim 1 is well-known image processing act as evidenced by Chiba et al. (US20030194145) hereafter Chiba in fig 3 and paras 0044, 0050 and 0075 discloses for each image area (para 0075 discloses the 36x36 block (i.e each image area) are grouped/divided meeting the limitations of for each image area) within the set of image areas (para 0075 discloses the set of image areas (i.e the image data is divided into 36x36 blocks (i.e the set of image areas) meeting the limitations of set of image areas)), establishing a plurality of subareas (fig 3 plurality of sub areas 3x3), each subarea (one sub area on top left of the 3x3) comprising nxm pixels (each sub area has 12x12 pixels, specifics of nxm are not required by the claim), where n and m are both positive integers (12x12 are both positive numbers), each of the nxm pixels including a value (para 0044 discloses the pixels in the sub areas (i.e 12x12 pixels) including values). An advantage of this process would be a reduced processing and memory saving at para 0050. Examiner further notes that any area including nxm pixels would be obvious and within one of ordinary skill in the art from the teachings of (each subarea 12x12 pixels) taught by Chiba.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. (US5181254) hereafter Schweizer in view of well-known in the image processing art as evidenced by NOTE1.

1. Regarding claim 1, Schweizer discloses a method of image processing for processing a set of image areas within an image frame (figs 4-7, 9-14 and col 1 lines 50 through col 2 lines 12, Col 3 lines 66 through col 4 lines 5, col 5 lines 35-66 and col 6 lines 48 through col 7 lines 50 and claim 1 shows and discloses a method of image processing for processing a set of image areas within an image frame) comprising the acts:  
for each subarea: determining an image characteristic representing the nxm pixels (figs 4-7,9-14, col 5 lines 35-66 and col 6 lines 48 through col 7 lines 50 shows and discloses determining histogram 74 of grey levels (i.e image characteristics) of the subarea representing nxm pixels, figs 4-7, 9-14 and col 5 lines 35-66 shows and discloses the image divided into set of windows, the windows may be of any desired size and also prefer overlapping adjacent windows represented by the matrix of pixels (i.e the plurality of subarea(s) comprising matrix of pixels for example a window (i.e each sub area representing the nxm pixels) having 5 rows by 10 columns (nxm) of pixels and n and m are both positive) with greyness levels (a value) associated with it obviously meeting the claim limitations, examiner notes that the specifics of the image characteristics are not required by the claim, also from the above example window any size of window representing nxm pixels would be obvious to one of ordinary skill in the art);  
comparing the determined image characteristic to a baseline characteristic associated with the subarea (figs 4-7,9-14, col 1 lines 50 through col 2 lines 34, col 5 lines 35-66 and col 6 lines 48 through col 7 lines 50 shows and discloses comparing the determined image characteristic to a baseline characteristic associated with the subarea i.e comparing the histogram 74 (determined image characteristics) with the reference window 68 (i.e the baseline characteristics associated with the subarea (fig .6)) obviously meeting the claim limitations, examiner notes that the specifics of the baseline characteristics are not required by the claim); and 
classifying the subarea  (figs 4-7,9-14, col 1 lines 50 through col 2 lines 34 and col 6 lines 48 through col 7 lines 50 discloses classifying the subarea as content (i.e determine if a shadow is present or if a highlight is present) based on said comparing obviously meeting the claim limitations); and 
triggering (figs 4-7,9-14, col 1 lines col 4 line 66 and col 6 lines 48 through col 7 lines 50 discloses “target cuing” and declaring any scan window (i.e the subarea based on the comparing) as a target window (i.e signal decoding based on the classification, i.e if a shadow or highlight is present ) and we combine those answers at block 77 and conclude (i.e triggering signal decoding of the target based on a classification from said classification), examiner notes that the specifics of the triggering are not required by the current claim) that a target is present if either a shadow or highlight is detected)) obviously meeting the above claim limitations, examiner notes that due to the presence of or only one limitation is required to be met and also the specifics of the signal decoding are not required by the claim). Although from the disclosure and teachings of Schweizer at (figs 4-7, 9-14 and col 5 lines 35-66 shows and discloses the image divided into set of windows, the windows may be of any desired size and also prefer overlapping adjacent windows represented by the matrix of pixels (i.e the plurality of subarea(s) comprising matrix  of pixels for example a window (i.e each sub area representing the nxm pixels) having 5 rows by 10 columns (nxm) of pixels and n and m are both positive) with greyness levels (a value) associated with it obviously meeting the above claim limitations, examiner notes that although the specifics of the subarea of nxm pixels are not required by the claim and as taught by the example subarea it would be within in one of ordinary skill in the art to divide the image into areas and sub areas of nxm pixels), would obviously meet the limitations of for each image area within the set of image areas, establishing a plurality of subareas, each subarea comprising nxm pixels, where n and m are both positive integers, each of the nxm pixels including a value, Schweizer is however silent and do not recite in exact claim language for each image area within the set of image areas establishing a plurality of subareas, each subarea comprising nxm pixels, where n and m are both positive integers, each of the nxm pixels including a value.
NOTE1 shows and discloses a  well-known image processing act as evidenced by Chiba et al. (US20030194145) hereafter Chiba in fig 3 and paras 0044, 0050 and 0075 discloses for each image area (para 0075 discloses the 36x36 block (i.e each image area) are grouped/divided meeting the limitations of for each image area) within the set of image areas (para 0075 discloses the set of image areas (i.e the image data is divided into 36x36 blocks (i.e within the set of image areas) meeting the limitations of set of image areas)), establishing a plurality of subareas (fig 3 plurality of sub areas 3x3), each subarea (one sub area on top left of the 3x3) comprising nxm pixels (each sub area has 12x12 pixels, specifics of nxm are not required by the claim), where n and m are both positive integers (12x12 are both positive numbers), each of the nxm pixels including a value (para 0044 discloses the pixels in the sub areas (i.e 12x12 pixels) including values) meeting the claim limitations. Before the effective filing date of the invention was made, it would be obvious and advantageous to use well-known image processing techniques as evidenced by Chiba for the advantages of a reduced processing and memory saving at para 0050. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the well-known advantages of Chiba in the method of Schweizer to obtain the invention as specified in claim 1.

2. Regarding claim 2, Schweizer and NOTE1 discloses the method of claim 1. Schweizer discloses further in which said triggering is based on a plurality of classifications from said classifying (figs 4-7,9-14, col 1 lines col 4 line 66 and col 6 lines 48 through col 7 lines 50 discloses “target cuing” and declaring any scan window (i.e the subarea based on the comparing) as a target window (i.e signal decoding based on the classification (i.e if a shadow or highlight is present and we combine those answers at block 77 and conclude (i.e triggering signal decoding of the target, examiner notes that the specifics of the triggering are not required by the current claim) that a target is present if either a shadow or highlight is detected)) i.e a plurality of classifications obviously meeting the claim limitations).  

3. Regarding claim 3, Schweizer and NOTE1 discloses the method of claim 1. Schweizer disclose further in which the image characteristic comprises a pixel mean value representing the nxm pixels (figs 4-7, 9-14 and col 5 lines 35-66 shows and discloses the image divided into set of windows, the windows may be of any desired size and also prefer overlapping adjacent windows represented by the matrix of pixels (i.e the subarea(s) comprising matrix  of pixels for example a window (i.e each sub area representing the nxm pixels) having 5 rows by 10 columns (nxm) of pixels and n and m are both positive), figs 4-7,9-14, col 5 lines 35-66 and col 6 lines 48 through col 7 lines 50 shows and discloses determining histogram 74 (i.e image characteristics) of grey levels of the each subarea representing nxm pixels, fig 5 step 45 discloses histogram image and calculate mean and standard deviation, fig 9 element 96 shows the statistical cuer and claim 3 discloses for each window defining sections of the histogram and each section having a mean and standard deviation obviously meeting the claim limitations of the image characteristic comprises a pixel mean value representing the nxm pixels).  

4. Regarding claim 4, Schweizer and NOTE1 discloses the method of claim 1. Schweizer discloses further in which the image characteristic comprises a pixel greyscale mean value representing the nxm pixels (figs 4-7, 9-14 and col 5 lines 35-66 shows and discloses the image divided into set of windows, the windows may be of any desired size and also prefer overlapping adjacent windows represented by the matrix of pixels (i.e the subarea(s) comprising matrix  of pixels for example a window (i.e each sub area representing the nxm pixels) having 5 rows by 10 columns (nxm) of pixels and n and m are both positive), figs 4-7,9-14, col 5 lines 35-66 and col 6 lines 48 through col 7 lines 50 shows and discloses determining histogram 74 (i.e image characteristics) of grey levels of the each subarea representing nxm pixels, fig 5 step 45 discloses histogram image and calculate mean and standard deviation, fig 9 element 96 shows the statistical cuer and claim 3 discloses for each window defining sections of the histogram and each section having a mean and standard deviation obviously meeting the claim limitations of the image characteristic comprises a pixel grayscale mean value representing the nxm pixels).  
  
5. Regarding claim 5, Schweizer and NOTE1 discloses the method of claim 1. Schweizer discloses further in which the image characteristic comprises a brightness or luminance value associated with the nxm pixels (figs 4-7, 9-14 and col 5 lines 35-66 shows and discloses the image divided into set of windows, the windows may be of any desired size and also prefer overlapping adjacent windows represented by the matrix of pixels (i.e the subarea(s) comprising matrix  of pixels for example a window (i.e each sub area representing the nxm pixels) having 5 rows by 10 columns (nxm) of pixels and n and m are both positive), figs 4-7,9-14, col 5 lines 35-66 and col 6 lines 48 through col 7 lines 50 shows and discloses determining histogram 74 (i.e image characteristics) of grey levels of the each subarea representing nxm pixels (i.e brightness or luminance of the pixels), fig 5 step 45 discloses histogram image and calculate mean and standard deviation, fig 9 element 96 shows the statistical cuer and claim 3 discloses for each window defining sections of the histogram and each section having a mean and standard deviation obviously meeting the claim limitations of the image characteristic comprises a pixel mean value representing the nxm pixels, examiner also notes that the pixels obviously have the brightness or luminance).  

6. Regarding claim 6, Schweizer and NOTE1 discloses the method of claim 1. Schweizer disclose further comprising maintaining an array or table of baseline values associated with baseline characteristic (col 7 lines 13-16 shows the array of baseline values associated with baseline characteristics (i.e background window gray levels) obviously meeting the claim limitations).  

7. Regarding claim 7, Schweizer and NOTE1 discloses the method of claim 6. Schweizer disclose further comprising maintaining a histogram of pixel values associated with each subarea (figs 6 and 7 shows the histogram of the pixel values associated with each subarea obviously meeting the claim limitations, examiner notes that the specifics of the maintaining are not required by the current claim).  

8. Regarding claim 8, Schweizer and NOTE1 discloses the method of claim 6. Schweizer disclose further comprising updating the histogram with the image characteristic (figs 6-7 shows the updating the histogram with the image characteristics (i.e the greylevels) obviously meeting the claim limitations, examiner notes that the specifics of updating are not required by the current claim).  

9. Regarding claim 9, Schweizer and NOTE1 discloses the method of claim 8. Schweizer disclose further comprising updating the baseline characteristic with the updated histogram (figs 6-7 shows the updating the baseline characteristic (i.e the background gray levels) with the updated histogram, examiner notes that the specifics of the updating are not required by the current claim).  

10. Claim 12 is a corresponding non-transitory computer readable medium claim of claim 1. See the corresponding explanation of claim 1. Fig 2 shows the CPU and memory 5 storing and executing the instructions (algorithms) obviously meeting the claim limitations.

11. Claim 13 is a corresponding non-transitory computer readable medium claim of claim 2. See the corresponding explanation of claim 2.

12. Claim 14 is a corresponding non-transitory computer readable medium claim of claim 3. See the corresponding explanation of claim 3.

13. Claim 15 is a corresponding non-transitory computer readable medium claim of claim 4. See the corresponding explanation of claim 4.

14. Claim 16 is a corresponding non-transitory computer readable medium claim of claim 5. See the corresponding explanation of claim 5.

15. Claim 17 is a corresponding non-transitory computer readable medium claim of claim 6. See the corresponding explanation of claim 6.

16. Claim 18 is a corresponding non-transitory computer readable medium claim of claim 7. See the corresponding explanation of claim 7.

17. Claim 19 is a corresponding non-transitory computer readable medium claim of claim 8. See the corresponding explanation of claim 8.

18. Claim 20 is a corresponding non-transitory computer readable medium claim of claim 9. See the corresponding explanation of claim 9.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAKAWA et al. (US20140222501) hereafter HIRAKAWA (Single reference 103 as the claimed features are shown/disclosed in multiple figs/embodiments and would be obvious to one of ordinary skill in the art before the effective filing date of the invention).

19. Regarding claim 10, HIRAKAWA discloses an image processing method (figs 2-7 discloses and shows the system/method for processing image/images) comprising: 
obtaining image data captured by one or more retail scanner cameras (figs 2-7 and paras 0064-0068 shows and discloses one or more camera 1 capturing images of an area around the salad bar (i.e retail environment scanner camera) meeting the claim limitations, examiner notes that due to the recital of one or more only one camera is required and the specifics of the camera are also not required by the current claim); 
analyzing a subset of the image data to determine whether it represents a content object or (figs 2-7 and paras 0064-0068 shows and discloses analyzing an area in the image (i.e a subset of the image data) to determine/detect objects (i.e whether it represents content object) meeting the claim limitations, examiner notes that due to the presence of or only one is required to be met), said analyzing yielding a determination (figs 2-7 and para 0066 discloses the object detection unit executes the process of detecting/determining i.e moving bodies/object present in the designated area of the input image (i.e said analyzing yielding a determination) and tracking each detected object meeting the limitations of said analyzing yielding a determination); and
triggering (figs 2-7 and para 0067 discloses executing a process of determination whether each object (i.e detected and determined moving object present in the designated area) is recognized as a person (i.e triggering fingerprint extraction/recognition of detected/determined object / person present in the designated area) and when the object is recognized as a person an ID is assigned obviously meeting the claim limitations, examiner also notes that the specifics of the fingerprint extraction are not required by the claim). Before the effective filing date of the invention was made, different figs/embodiment are combinable and would be obvious to one of ordinary skill in the art. The suggestion/motivation would be a reliable status determination of the movement of the persons with high detection rate and high accuracy at paras 0010, 0068.

20. Regarding claim 11, HIRAKAWA discloses an image-sensor based scanner (figs 1-7 discloses and shows the scanning system (scanner)/method for processing image/images captured by the camera(s) (i.e image sensor based) scanning system/scanner) comprising: 
one or more cameras (figs 1-7 and paras 0064-0068 shows and discloses one or more camera 1, examiner notes that due to the presence of one or more only one camera is required by the claim); 
one or more multi-core processors (figs 1, 4, paras 0041-0043 and 0123-0127 shows and discloses one or more multi core processors (i.e pc 3 obviously have multi-core processor processing the instructions/steps) configured for: 
analyzing image data captured by said one or more cameras to determine whether it represents a content object or (figs 2-7 and paras 0064-0068 shows and discloses one or more camera (due to the presence of one or more only one camera is required to be met) capturing images and analyzing an area in the image (i.e a subset of the image data) to determine/detect objects (i.e whether it represents content object) meeting the claim limitations, examiner notes that due to the presence of or only one is required to be met), said analyzing yielding a determination (figs 2-7 and para 0066 discloses the object detection unit executes the process of detecting/determining i.e moving bodies/object present in the designated area of the input image (i.e said analyzing yielding a determination) and tracking each detected object meeting the limitations of said analyzing yielding a determination); and 
gating (figs 2-7 and para 0067 discloses executing a process/path of determination (i.e path or gating) whether each object (i.e detected and determined moving object present in the designated area) is recognized as a person (i.e fingerprint extraction/recognized of/based on detected/determined object (i.e fingerprints or features of a person) present in the designated area) and when the object is recognized as a person an ID is assigned obviously meeting the claim limitations, examiner also notes that the specifics of the fingerprint extraction and gating are not required by the claim); and 
an output for outputting data from (figs 1, 4 shows element 13, para 0055 for outputting the data from the feature extraction (i.e recognized person(s) with black and hollow stars), examiner notes that the specifics of “an output” are not required by the claim). Before the effective filing date of the invention was made, different figs/embodiment are combinable and would be obvious to one of ordinary skill in the art. The suggestion/motivation would be a reliable status determination of the movement of the persons with high detection rate and high accuracy at paras 0010, 0068.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669